Citation Nr: 0937267	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for right hip 
disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1981.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The Veteran provided testimony at a November 2007 hearing 
before the undersigned Veterans Law Judge.  This case was the 
subject of a Board remand dated in January 2008.

The issues of entitlement to service connection for low back 
disability, cervical spine disability and right hip 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran has arthritis of the knees that is as likely as 
not related to active service.

2.  The competent medical evidence of record indicates that 
the Veteran does not currently have hypertension.

3.  Although a history of the Veteran's hemorrhoids having 
bled was noted by history at the Veteran's service entrance 
examination in November 1961, hemorrhoids were not noted on 
clinical evaluation at the November 1961 physical 
examination.

4.  The evidence of record does not demonstrate clearly and 
unmistakably that hemorrhoids pre-existed service, or that 
hemorrhoids were not aggravated during active service.

5.  The Veteran was diagnosed as having hemorrhoids at 
discharge from active service, and a February 2009 VA 
examination report includes a competent medical opinion that 
the Veteran has a current hemorrhoid disability that has been 
present since active service.


CONCLUSIONS OF LAW

1.  Arthritis of the knees was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2008).

3.  By operation of law, hemorrhoids were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

March 2005, July 2005 and February 2008 VCAA letters 
explained the evidence necessary to substantiate the claims 
for service connection that are the subject of this decision.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence.   

In addition, notice letters dated in June 2006 and February 
2008 from VA explained how a disability rating is determined 
for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although Dingess/Hartman VCAA notice was not completed until 
after the initial adjudication, the claims have been 
readjudicated thereafter.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  With respect to the VA 
examination, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners' 
opinions regarding the issues decided herein reflect a 
detailed review of the claims files and the medical opinions 
provided include well-reasoned rationales that are consistent 
with and supported by the evidence of record.  Accordingly, 
the Board finds that the reports of VA examinations are 
adequate for the purpose of adjudication of the Veteran's 
service connection claims decided herein (the claims for 
service connection for hypertension, bilateral knee 
disability, and hemorrhoids).  Additionally, the claims file 
contains the Veteran's statements in support of his claims.  
The Board has reviewed such statements and concludes that he 
has not identified further relevant available evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding available evidence with 
respect to the Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id. 

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 
38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 
38 U.S.C.A. § 1153, which provides that a pre-existing injury 
or disease will be presumed to have been aggravated in 
service in cases where there was an increase in disability 
during service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153 and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Certain chronic disabilities, to include arthritis and 
hypertension, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Bilateral Knees

The record demonstrates that the Veteran has been diagnosed 
with arthritis in both his right and left knees since 2004.  
(See, e.g., record of service department treatment in 
February 2005; examination report dated in November 2005.)  
As to the etiology of such condition, the Veteran, during his 
November 2007 VA videoconference hearing, testified that his 
knee injuries were the result of prolonged periods of driving 
on rough terrains and long periods of sitting, without being 
able to exercise. (Transcript (Tr.) at page (pg.) 14).  With 
regard to an in-service injury or disease, the Veteran's 
service treatment records reflect that he complained of 
experiencing right knee pain in November 1965, December 1976, 
February 1977, and April 1978.  The record also reflects that 
he was given a profile for his right knee in December 1976 
and February 1977.  

Post-service medical records of treatment in February 2005 
(post-service treatment provided through the service 
department) indicate that the Veteran related discomfort on 
and off in his knees with more discomfort in the past three 
months involving his right knee.  A February 2005 treatment 
record relates that October 2004 X-rays of the knees show in 
the left knee medial joint space narrowing, moderate 
enthosophytes at the quadriceps and patella tendon insertion 
on the patella, and small calcification overlying the medial 
and lateral ligament and old tear suggested.  In the right 
knee there was noted by X-ray mild medial and lateral joint 
space narrowing, no significant osteophytes, and 
enthesophytes at the quadriceps insertion on the patella.  
The relevant diagnosis was mild osteoarthritis involving the 
knees.  

A November 2005 Orthopedic Protocol Examination Report 
reflects a detailed review of the claims file, and diagnoses 
the Veteran as having patello-femoral arthritis, left greater 
than right knee, associated with early osteoarthritis in 
bilateral knee joints.  The report indicates that this 
diagnosis was documented since the late 1970's, but does not 
reflect the rationale for this finding.

At a VA examination in February 2009, the examiner indicated 
that there was a 50/50 probability that the Veteran's knees 
were permanently aggravated by driving over rough terrain 
during his tour in the military, most notably in Germany; but 
also used the term "less likely as not" in describing the 
probability.  The examiner noted that the Veteran's 
degenerative joint disease was mild based on radiographic 
evaluation.  He noted that the clinical evaluation was not 
very remarkable for permanently disabling pain or disability.  
He concluded that the Veteran's "current mild arthritis may 
have had some origination to his younger duties in the 
military."

The Board finds that the evidence is in equipoise as to 
whether the Veteran's current arthritis of the knees began 
during service or is related to incidents of active service.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102.  Based on 
the November 2005 and February 2009 examiners' opinions, the 
Board finds that there is a reasonable doubt in favor of the 
Veteran's claim, which is a substantial doubt and one within 
the range of probability, as distinguished from pure 
speculation or remote possibility.  Accordingly, entitlement 
to service connection for bilateral arthritis of the knees is 
warranted.  38 C.F.R. § 3.102.

Hypertension

There is evidence both positive and negative with respect to 
the Veteran's claim for service connection for hypertension.  
The evidence reflects many abnormal and normal blood pressure 
readings, but without an unequivocal diagnosis of 
hypertension, and with a February 2009 opinion from a VA 
examination conducted by a nurse-practitioner and a reviewing 
board certified cardiologist that the proper diagnosis was 
normotensive blood pressure.  

The Veteran's service treatment records reflect that he had 
numerous elevated blood pressure readings in service and that 
he was specifically seen for a blood pressure check in 
September 1970 and December 1970.  He also reported a history 
of high blood pressure on reports of medical history dated in 
May 1977 and March 1981.  Although post service treatment 
records do not reflect that the Veteran has been diagnosed 
with hypertension, such records continue to reflect that the 
Veteran had elevated blood pressure readings.  Moreover, an 
October 2004 treatment record reflects that that the Veteran 
had slightly elevated blood pressure and that the examiner's 
assessment was rule out hypertension.  As a very brief set of 
examples from the service treatment records, blood pressure 
was measured as 130/70 at a March 1970 periodic in-service 
examination; 116/74 at treatment in February 1977; 122/78 at 
treatment for a left inguinal hernia in December 1977; 132/88 
at the Veteran's March 1981 service retirement examination; 
128/90 in September 1981; but also 138/98 and 140/105 on 
another occasion in September 1981 (approximately two months 
prior to discharge from active service).  The relevant 
diagnosis on the latter record of treatment was 
"Hypertension-Transitory?"  A recounting of each normal and 
abnormal reading in the medical evidence of record would 
serve no purpose; rather, the Board acknowledges that there 
are many normal and abnormal readings during and after 
service.  Some of these readings, however, are discussed as 
related in a January 2009 to February 2009 VA examination 
report, directly below. 

The January 2009 to February 2009 VA examination report 
reflects a highly detailed review of the claims file and 
examination of the Veteran by a certified nurse practitioner.  
Among many other observations, she noted blood pressure 
readings in private medical records as follows:  132/88 on 
June 19, 2008; 126/72 with pulse 98 supine, 128/78 with pulse 
100 sitting, and 137/77 with pulse 98 standing on October 17, 
2008; and 128/74, pulse 84, on October 31, 2008.  By 
contrast, blood pressure as measured on VA examination on 
three separate days was as follows:  Blood pressure as 
measured on January 20, 2009, was 150/96, 154/92, and 144/88, 
with a pulse of 87.  Blood pressure as measured on February 
9, 2009, was 142/85, 150/88, and 146/87, with a pulse of 88.  
Blood pressure as measured on February 10, 2009, was 148/88, 
140/86, and 148/84, with a pulse of 86.  The detailed history 
and examination results were reviewed by Dr. K.J., a board 
certified cardiologist.  He asserted that no further testing 
or imaging studies were required.  He reported that the 
Veteran had abnormal blood pressure readings in the 
compensation and pension clinical setting, but that these 
readings were attributable to "white coat syndrome" and did 
not accurately represent the Veteran's normal blood pressure 
readings as reported in the Veteran's private medical records 
from Dr. Castillo and the medical records from Landstuhl, 
Germany.  Dr. K.J.'s opinion was that the Veteran could not 
be diagnosed as having hypertension based on the blood 
pressure readings in the clinical setting.  The final 
diagnosis was normative blood pressure.   

Again, the Board acknowledges that there are elevated blood 
pressure readings during service and after service.  However, 
there are also many normal blood pressures of record over 
this period, as pointed out by the nurse practitioner who 
took measurements on VA examination in January and February 
2009.  Whether hypertension should be diagnosed in light of 
the highly varied blood pressure measurements is clearly a 
complex medical matter requiring medical expertise.  As such, 
the Board affords very high probative weight to the opinion 
of Dr. K.J., board certified cardiologist, who provided a 
medical opinion that the Veteran's abnormal blood pressure 
readings on VA examination represented "white coat 
syndrome" and did not accurately represent normal blood 
pressure readings during the Veteran's activities of daily 
living.  The opinion has factual support in the record 
insofar as there are many normal blood pressure readings of 
record, to include, as noted by the VA certified nurse 
practitioner, on multiple occasions in the year 2008.  There 
are intermittent equivocal diagnoses such as rule out 
hypertension or "Hypertension-Transitory"; however, after 
an extensive review of the medical history and examination of 
the Veteran, the VA certified nurse practitioner and Dr. K.J. 
concluded that the proper diagnosis was normotensive blood 
pressure.  Consequently, the Board finds that the 
preponderance of the competent medical evidence demonstrates 
that the Veteran does not have hypertension.  Without a 
finding of current hypertension, the criteria for service 
connection for hypertension are not met.  Accordingly, the 
Board finds that entitlement to service connection for 
hypertension is not warranted.

Further, the evidence does not indicate or include a 
diagnosis of hypertension within one year after discharge 
from active service, so that a presumption of service 
connection for hypertension is not warranted pursuant to the 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  There are 
elevated blood pressure readings indicated during service and 
after service, and a question was raised just prior to 
discharge from service as to whether the Veteran had 
transient hypertension, as described above; however, there is 
no competent medical evidence concluding that these blood 
pressure readings constituted hypertension.

The Board acknowledged the Veteran's contention that the 
elevated blood pressure readings he experiences constitute 
hypertension.  However, as noted above, the question of 
whether the sporadic elevated blood pressure readings warrant 
a diagnosis of hypertension is a question of complex medical 
diagnosis.  The Veteran, as a layperson, is not medically 
competent to provide the complex medical opinion required to 
determine whether he has current hypertension.  As such, his 
lay contention that he has hypertension is of essentially no 
probative value on the matter of whether a current diagnosis 
of hypertension is warranted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified to offer medical diagnoses, statements, or 
opinions).
 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Hemorrhoids

With respect to the Veteran's claim for service connection 
for hemorrhoids, the record reflects that on his November 
1961 report of medical history at induction examination, the 
Veteran indicated by checked box that he had now or had 
experienced in the past piles or rectal disease.  The 
reviewing physician elaborated that the Veteran had 
hemorrhoids that occasionally bled.  However, notwithstanding 
this history, clinical evaluation of the anus and rectum was 
normal at the November 1961 service entrance examination.  
Consequently, the presumption of sound condition of the 
Veteran's anus and rectum upon entrance into active service 
is warranted.  See 38 U.S.C.A. 1111, 1337; 38 C.F.R. 
§ 3.304(b).  

As noted above, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

On a May 1977 report of medical history, the Veteran again 
reported a history of piles or rectal disease.  However, on 
clinical evaluation in May 1977 and November 1979, clinical 
evaluation of the anus and rectum was normal.  However, on a 
March 1981 report of the Veteran's service retirement medical 
examination, the examiner reported that clinical evaluation 
of the Veteran's anus and rectum was abnormal.  He 
specifically noted that the Veteran had mild hemorrhoids.  
With respect to a current disability, post-service treatment 
records, including records dated in June 1986 (service 
department reserve duty examination shows small external 
hemorrhoids), July 2005 (internal hemorrhoids by 
colonoscopy), and June 2007 (private diagnosis of external 
hemorrhoids and notation of history of problems with 
hemorrhoids), reflect that the Veteran continued to 
experience hemorrhoids.  

In the present case, there is no clear and unmistakable 
evidence to show that the Veteran had hemorrhoids prior to 
active service.  There is only a very brief history, as 
related by a reviewing physician, that the Veteran had 
hemorrhoids which occasionally bled.  Further, there is no 
clear and unmistakable evidence to show that the Veteran's 
condition was not aggravated by active service.  Rather, the 
anus and rectum were clinically evaluation as normal upon 
entry into active service and on multiple occasions during 
active service, while, by contrast, at the Veteran's March 
1981 service retirement evaluation clinical evaluation of the 
anus and rectum was specifically indicated to be abnormal, 
and mild external hemorrhoids were diagnosed.  As a result, 
the Board finds that the presumption of sound condition upon 
entry into service is not rebutted by clear and unmistakable 
evidence.  Consequently, by operation of law, the claim is to 
be adjudicated as one for direct service connection, as 
though hemorrhoids did not pre-exist service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

At a VA examination in February 2009, the examiner noted 
continuing complaints of hemorrhoids as related by the 
Veteran and diagnosis of hemorrhoids in private treatment 
records.  This included a diagnosis of internal hemorrhoids 
by colonoscopy in July 2005.  After conducting an examination 
and conducting an extensive review of the claims file, the 
examiner opined that the Veteran's service treatment records 
and private treatment records available in the claims file 
did not report an increasing problem with his hemorrhoids.  
The examiner concluded that it was less likely than not that 
the Veteran's pre-existing hemorrhoids, identified on his 
induction examination, were aggravated by the Veteran's 
service in the military.  

The February 2009 VA examiner's opinion is obviously 
problematic, insofar as the examiner could not reasonably be 
expected to have anticipated the strong evidentiary 
presumption of sound condition upon entry into service that 
would apply in this matter.  However, the opinion is 
sufficient as a competent and probative medical opinion, for 
its indication based on review of history and by private 
medical evidence, that the Veteran has experienced recurrent 
hemorrhoids from the time of his active service through the 
present time.  Applying the presumption of sound condition, 
therefore, by operation of law it is shown by competent 
medical evidence that the Veteran has current hemorrhoids 
that were present during active service.  Accordingly, 
entitlement to service connection for hemorrhoids is 
warranted. 


ORDER

Entitlement to service connection for arthritis of the knees 
is granted.

Entitlement to service connection for hypertension is denied.

By operation of law, entitlement to service connection for 
hemorrhoids is granted.




REMAND

With respect to the Veteran's claims for service connection 
for a cervical spine disability and a low back disability, 
the Veteran, during his November 2007 videoconference 
hearing, testified that he injured his neck and back while 
driving on rough, bumpy roads in service, including during 
combat conditions.  (Transcript (Tr.) at pages 3-7, 21).  He 
also testified that he was involved in a vehicular accident 
in 1968 or 1969.  (Tr. at page 7).  The Veteran's service 
treatment records reflect that, on a March 1970 report of 
medical history, the Veteran reported a history of back 
trouble.  Further, an October 1974 X-ray showed that the 
Veteran had some narrowing of his cervical spine.  
Additionally, service treatment record reflects that the 
Veteran was involved in a car accident in October 1974, in 
which he injured his cervical spine.   An October 1974 X-ray 
report that includes an impression of narrowing at the C5-C6 
disc space.

An in-service X-ray report of the lumbar spine is of record.  
The year is not entirely legible, but the X-ray reports with 
which it is grouped are from the Veteran's last years of 
service, from the late 1970s through 1981.  The X-ray reports 
are placed in chronological order, and the report is placed 
in a position that would seem to indicate it was taken at a 
date prior to a November 1979 chest X-ray.  It appears 
reasonably likely that the X-ray was taken days after January 
1978 surgery for an inguinal hernia, as the X-ray report is 
legibly dated as from January and indicates it was taken at a 
surgical clinic.  The clinical history indicated on the X-ray 
report is chronic low back pain.  The impression on the X-ray 
report is "[s]mall degenerative or post[t]raumatic 
osteophyte on L3 but no evidence of acute fracture 
intervertebral loss of h[e]ight."  As will be discussed 
further below, this X-ray report and accompanying clinical 
history were not acknowledged by a February 2009 VA examiner.  

Post-service treatment records, and records of a detailed 
examination in November 2005, reflect that the Veteran has 
diagnosed with degenerative disease of both the lumbar and 
cervical spine.  Other treatment records reflect diagnoses of 
degenerative disc disease of the lumbar spine and sciatica.  

With respect to the Veteran's right hip disability, post-
service treatment records reflect that in May 1990, the 
Veteran complained of experiencing right hip (buttock) pain.  
An emergency room examiner reported a provisional diagnosis 
of myogelosis of the gluteal muscles on the right side.  A 
June 1990 follow-up consult resulted in a diagnosis of 
probable right-sided sciatica.  Additionally, although on 
April 24, 2007, an examiner reported that there were no 
limitations on internal and external rotation of the hip, the 
Veteran, on April 26, 2007, underwent physical therapy for 
complaints of pain in the right gluteal region.  The 
Veteran's service treatment records do not demonstrate that 
he ever complained of, or was treated for a right hip 
disability.  However, as discussed above, the Veteran 
testified that his hip disability began while in service as a 
result of long periods of rough driving, including going over 
rough terrain and bad roads.  He also testified that he 
received treatment during service for hip pain, once while in 
Vietnam and once after Vietnam.  (Tr. at 18-19.)

At a VA examination in February 2009, the VA examiner opined 
that it was impossible to determine if the events the Veteran 
sustained during active service were directly the causative 
factor for his spinal arthritis.  The examiner did not 
provide a rationale as to why it was impossible to make such 
a determination.  A VA examiner's opinion that the requested 
opinion cannot be provided is not necessarily inadequate; 
however, without a rationale as to why such an opinion cannot 
be provided, the report is inadequate for adjudication 
purposes.  

Further, the VA examiner did not explain the significance of 
an October 1974 X-ray report that includes an impression of 
narrowing at the C5-C6 disc space, and whether this might 
have represented the onset of cervical spine disability 
during active service.  Similarly, the VA examiner did not 
acknowledge the X-ray report of the lumbar spine, apparently 
from January 1978, as described above, indicating a small 
posttraumatic or degenerative osteophyte on L3, and did not 
consider this evidence in discussing whether current lumbar 
spine disability was related to active service.  

Additionally, while the body of the February 2009 VA 
examination report indicated diagnoses of degenerative disc 
disease of the cervical and lumbar spine, without 
explanation, the opinion section of the report included 
findings of spinal stenosis and arthritis, but not 
degenerative disc disease.  The Board does not have the 
medical expertise to ascertain the significance of these 
different characterizations of the Veteran's cervical spine 
and lumbar spine disabilities, or whether such conditions may 
be related to in-service findings or documented incidents 
such as the October 1974 automobile accident or positive X-
ray findings in October 1974 or January 1978. 

Also, in the section of the report designated for providing a 
medical nexus opinion as to whether the Veteran's bilateral 
knee and right hip disabilities were related to service, the 
examiner neglected to provide an opinion as to the Veteran's 
right hip.  The Board acknowledges the finding in the body of 
the report that the Veteran's right hip pain was likely 
related to back spinal stenosis, but this is in turn 
problematic because, as discussed above, the examiner's 
medical opinion is not adequate with respect to whether the 
Veteran's low back disability is related to service.  

For these reasons, the February 2009 VA orthopedic 
examination report is not adequate for rating purposes.  See, 
e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) 
(finding in part that the Board had properly discounted the 
probative value of a physician's opinion that had overlooked 
key pertinent medical evidence, and that the lack of a 
reasoned medical explanation is a significant factor in 
assessing the value of a medical opinion).  In consideration 
of the above, the Board finds that a VA new examination and 
opinion, that takes into account all relevant medical 
evidence of record and provides a clear and well-supported 
rationale for all opinions provided, would be useful in 
adjudication of the Veteran's claims.  See 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded a VA orthopedic examination for the 
purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
Veteran has current cervical spine 
disability, low back disability, and/or 
right hip disability that began during 
service or is/are related to any incident of 
service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

In his rationale, the VA examiner must 
explain the significance of an October 1974 
X-ray report, taken after an automobile 
accident, that includes an impression of 
narrowing at the C5-C6 disc space.
 
Also in his rationale, the examiner must 
discuss the significance of an X-ray report 
of the lumbar spine for which the year is 
not entirely legible, but which is in a 
group of X-ray reports placed in 
chronological order, in a position that 
would seem to indicate it was taken at a 
date prior to a November 1979 chest X-ray.  
The most likely date of the X-ray appears to 
be January 18, 1978, or January 18, 1979.  
It may have been taken days after January 
10, 1978, surgery for a left inguinal 
hernia, as the radiology report indicates it 
was taken at a surgical clinic.  The 
clinical history indicated on the X-ray 
report is chronic low back pain.  The 
impression on the X-ray report is "[s]mall 
degenerative or post[t]raumatic osteophyte 
on L3 but no evidence of acute fracture 
intervertebral loss of h[e]ight."  The 
examiner should specifically indicate 
whether this X-ray report at least as likely 
as not represents an onset of arthritis or 
other disability of the lumbar spine prior 
to discharge from active service.

For right hip disability, the examiner 
should indicate whether the Veteran's right 
hip pain is best considered a symptom of low 
back disability (see, for example, February 
2009 VA examination report indicating that 
the Veteran's right hip pain was likely 
related to back spinal stenosis), or may 
rather be considered a separately 
diagnosable disorder of the right hip (see, 
for example, May 1990 emergency room 
provisional diagnosis of myogelosis of the 
gluteal muscles on the right side, but with 
June 1990 diagnosis on consult of probable 
right-sided sciatica).

The examiner is requested to provide 
complete rationales for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

If the examiner finds that it is impossible 
to provide any requested medical opinion, 
the examiner should provide a complete 
rationale as to why it is impossible, based 
on his or her clinical experience, medical 
expertise, established medical principles, 
review of medical literature, etc.

2.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


